                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                          CRIMINAL ACTION

    VERSUS                                                            NO. 15-61

    SHELTON BARNES, ET AL.                                            SECTION: “E” (2)


                                  ORDER AND REASONS

       Before the Court are five motions for release pending appeal, filed by Defendants

Shelton Barnes, Gregory Molden, Paula Jones, Michael Jones, and Henry Evans

(collectively, “Defendants”). 1 The Government opposes Defendants’ motions. 2 Defendant

Barnes filed a reply memorandum. 3 For the following reasons, Defendants’ motions are

DENIED.

                                       BACKGROUND

       On March 12, 2015, a federal grand jury returned a twenty-six-count Indictment

against Defendants and sixteen other co-defendant/co-conspirators, relating to their

alleged roles in a conspiracy to defraud Medicare. 4 On April 21, 2016, the grand jury

returned a Superseding Indictment that included most of the same charges as those in the

original indictment but no longer included charges associated with defendants who had

pleaded guilty by that time. 5 On September 8, 2016, the grand jury returned a forty-seven-

count Second Superseding Indictment including most of the same charges as those in the




1 R. Docs. 1548 (Barnes), 1553 (Molden), 1559 (Paula Jones), 1597 (Michael Jones), 1608 (Evans).
Defendant Jonathon Nora was also sentenced, but he did not file a motion for release pending appeal.
2 R. Docs. 1584, 1609.
3 R. Doc. 1617.
4 R. Doc. 1.
5 R. Doc. 484.


                                                 1
original and First Superseding Indictment, but no longer including charges associated

with the defendants who had pleaded guilty by that time. 6

        Defendants were charged as follows in the Second Superseding Indictment. All

Defendants were charged in Count 1, conspiracy to commit health care fraud, and Count

2, conspiracy to receive and pay illegal health care kickbacks. 7 Barnes also was indicted

on Counts 3–7, individual counts of health care fraud relating to patient HaHa; Counts

8–11, relating to patient KiSt; Counts 11–17, relating to patient ArGi; and Count 47,

relating to obstruction of a federal audit. Michael Jones was indicted on Counts 18–21,

relating to patient ArGi; Counts 22–26, relating to patient LiSc; and Count 27, relating to

patient EvLa. Evans was indicted on Counts 28 and 29, relating to patient JeJo; Counts

30 and 31, relating to patient JoWi; and Counts 43–46, relating to patient MaGr. Molden

was indicted on Counts 32–37, relating to patient KeTr; and Counts 38–42, relating to

patient ShBe. Nora was indicted Count 27, relating to patient EvLa. 8

        Trial in this matter began on April 10, 2017. On May 9, 2017, after sixteen days of

trial testimony and more than two days of deliberation, the jury convicted Barnes,

Molden, and Paula Jones on all counts for which they were charged in the Second

Superseding Indictment. 9 Michael Jones was found guilty as to Counts 1, 2, 18, and 22–

27, and not guilty as to Counts 19, 20, and 21. Evans was found guilty as to Counts 31 and

43–46, and not guilty as to as to Counts 1, 2, and 28–30. 10

        Following the verdict, Defendants filed post-trial motions pursuant to Rules 29

and 33 of the Federal Rules of Criminal Procedure moving for acquittal and for new


6 R. Doc. 670, as corrected by R. Doc. 691.
7 Id. at 8–12.
8 Id. at 30–32.
9 R. Doc. 1067.
10 Id.


                                              2
trials. 11 They argued the evidence presented at trial was insufficient for a jury to convict

them, contested evidentiary rulings, and raised other issues that arose before and during

the trial.

        On January 30, 2018, the Fifth Circuit issued an opinion in United States v. Ganji

reversing and vacating convictions for conspiracy to commit health care fraud and health

care fraud, finding the evidence presented at trial in that case was insufficient to support

a conviction. 12 The Court permitted Defendants to file supplemental memoranda in

support of their post-trial motions to address whether the Ganji decision affected the

verdict. 13 On August 27, 2018, the Court denied Defendants’ post-trial motions,

distinguishing Ganji and responding to each argument raised in the motions. 14

        Defendants were sentenced on September 25, 2018. 15 They appealed their

sentences to the Fifth Circuit 16 and filed the instant motions for release pending appeal.17

As in their post-trial motions and supplemental memoranda, Barnes, Molden, Paula

Jones, and Evans repeat their argument that, under Ganji, the evidence presented for

each Defendant was insufficient to support a conviction. 18 Defendants also raise many of

the same issues litigated in their post-trial motions. The Government filed a consolidated

opposition to the motions of Barnes, Molden, and Paula Jones, 19 and a consolidated




11 R. Docs. 1074, 1085, 1087, 1102, 1455.
12 880 F.3d 760 (5th Cir. 2018).
13 R. Docs. 1435 (Barnes), 1437 (Molden), 1438 (Michael Jones), 1439 (Paula Jones), 1440 (Evans).
14 R. Doc. 1482.
15 R. Doc. 1519.
16 R. Docs. 1534 (Barnes), 1539 (Michael Jones), 1547 (Evans), 1551 (Paula Jones), 1552 (Molden).
17 R. Docs. 1548 (Barnes), 1553 (Molden), 1559 (Paula Jones), 1597 (Michael Jones), 1608 (Evans).
18 R. Doc. 1548-1 at 6–7, R. Doc. 1553-1 at 4–5, R. Doc. 1559-1 at 16–18, R. Doc. 1597-1 at 9 (Michael Jones

adopting all other Defendants’ arguments).
19 R. Doc. 1584.


                                                     3
opposition to all five Defendants’ motions. 20 Barnes filed a reply. 21 On November 28,

2018, the Court held oral argument on the motions. 22

                                        LEGAL STANDARD

        18 U.S.C. § 3143(b)(1) provides that, after being sentenced, a defendant who has

filed an appeal shall be detained unless a court finds

        (A)     by clear and convincing evidence that the person is not likely to flee
                or pose a danger to the safety of any other person or the community
                if released under section 3142(b) or (c) of this title; and
        (B)     that the appeal is not for the purpose of delay and raises a substantial
                question of law or fact likely to result in—
                (i)     reversal,
                (ii)    an order for a new trial,
                (iii) a sentence that does not include a term of imprisonment, or
                (iv) a reduced sentence to a term of imprisonment less than the
                        total of the time already served plus the expected duration of
                        the appeal process.
        The Fifth Circuit has restated this test as requiring a defendant to show:

        (1)     that he is not likely to flee or pose a danger to the safety of others;
        (2)     that the appeal is not for purpose of delay;
        (3)     that the appeal raises a substantial question of law or fact; and
        (4)     that the substantial question, if decided favorably to the defendant,
                is likely to result in reversal, in an order for a new trial, in a
                sentence without imprisonment, or in a sentence with reduced
                imprisonment. 23
There is a presumption against the grant of release pending appeal, and the burden is on

the defendant to prove by clear and convincing evidence that the factors above are met. 24

        With respect to the first two factors, Defendants assert they are not likely to flee,

they do not pose a danger to safety, and their appeals are not for the purpose of delay. 25



20 R. Doc. 1609.
21 R. Doc. 1617.
22 R. Doc. 1633.
23 United States v. Clark, 917 F.2d 177, 179 (5th Cir. 1990).
24 See United States v. Williams, 822 F.2d 512, 517 (5th Cir. 1987)
25 R. Doc. 1548-1 at 3–5, R. Doc. 1553-1 at 2–4, R. Doc. 1559-1 at 1–2, R. Doc. 1597-1 at 1–2, R. Doc. 1608-1

at 4.

                                                     4
The Government does not contest these points. 26 Rather, the Government argues

Defendants have failed to show the appeals raise substantial questions of law or fact,

which, if decided favorably to Defendants, are likely to result in reversals or orders for

new trials. 27

        To show a question is a “substantial question of law or fact,” a defendant must show

the question is one which is “novel, which has not been decided by controlling precedent,

or which is fairly doubtful.” 28 A question is substantial if it is “close” or “very well could

be decided the other way,” meaning “the issue presented must raise a substantial doubt

(not merely a fair doubt) as to the outcome of its resolution.” 29 This determination must

be made “on a case-by-case basis.” 30 The Fifth Circuit has stated that “the absence of

controlling precedent is only one factor to be considered in the court’s determination.” 31

        If the Court determines an appeal raises a substantial question of law or fact, the

Court must determine whether the question is one which, “if decided favorably to the

defendant, is likely to result in reversal, in an order for a new trial, in a sentence without

imprisonment, or in a sentence with reduced imprisonment.” 32 “Likely” in this context

means “more probable than not.” 33 In considering whether it is more probable than not

the Fifth Circuit or the Supreme Court will reverse, order a new trial, or impose no




26 R. Doc. 1609 at 6.
27 Id.
28 United States v. Valera-Elizondo, 761 F.2d 1020, 1023 (5th Cir. 1985) (citing United States v. Miller, 753

F.2d 19 (3d Cir.1985)).
29 Id. (citing United States v. Giancola, 754 F.2d 898, 901 (11th Cir.1985)).
30 Id.
31 Id. at 1024.
32 Clark, 917 F.2d at 179.
33 Valera-Elizondo, 761 F.2d at 1025 (“We assign to ‘likely’ its ordinary meaning of ‘more probable than

not.’”).

                                                     5
imprisonment or less imprisonment, the Court will consider the standard of review an

appellate court would apply to each ruling. 34

                                               ANALYSIS

    I.      Sufficiency of the Evidence
         Defendants argue the Court erred in not granting their motions for acquittal or for

new trial based on the sufficiency of the evidence with respect to conspiracy to commit

healthcare fraud or healthcare fraud. 35 The Fifth Circuit “review[s] challenges to the

sufficiency of the evidence de novo. Even when examined de novo, review of the

sufficiency of the evidence is highly deferential to the verdict.” 36

         In Ganji, the Fifth Circuit reversed the convictions of defendants Drs. Ganji and

Davis because the Government failed to present either direct evidence of an agreement to

defraud Medicare or circumstantial evidence of a concert of action sufficient to sustain a

conviction. 37 In its Order of August 27, 2018, the Court addressed the Ganji case in the

context of Defendants’ motions for acquittal or for a new trial. 38 As the Court explained,

         At the Ganji trial, the Government introduced indirect evidence of
         concerted action—doctors and nurses who spoke of their own fraudulent
         actions—but the Government elicited no testimony that any person agreed
         with Dr. Ganji to carry out these activities. In addition, Dr. Ganji “provided
         extensive, undisputed testimony” of her innocence that was unrebutted by
         the Government. . . . [I]mportant factual distinctions exist between Ganji

34 See Clark, 917 F.2d at 180 (“[G]iven that a lower court’s denial of a motion to withdraw a guilty plea is

reversed only for an abuse of discretion, we cannot conclude that this allegation of error is so convincing as
to indicate that Clark has ‘a substantial chance of prevailing’ on appeal.”) (citations omitted); United States
v. Paris, No. 5:17-CR-50010-2 & 3, 2018 WL 4854669, at *3 (W.D. Ark. Oct. 5, 2018) (“[T]his Court feels
the need to address what the standard of review for this issue will be on appeal.”).
35 R. Doc. 1548-1 at 6–7 (Barnes); R. Doc. 1553-1 at 4–5 (Molden); R. Doc. 1559-1 at 16–18 (Paula Jones).

Michael Jones adopts all other Defendants’ arguments by incorporation. R. Doc. 1597-1 at 9. Evans does
not cite Ganji, but argues the evidence was insufficient to convict him. R. Doc. 1608-1 at 5–7.
         The Court notes that, in Ganji, the Government did not bring a charge for violation of the Anti-
Kickback Statute, 42 U.S.C. § 1320a-7b(b), or conspiracy to violate the statute. 880 F.3d at 774 (“The
Government . . . notably charged no one in this case with violating the Kickback Statute.”).
36 United States v. Davis, 735 F.3d 194, 198 (5th Cir. 2013) (citations and internal quotations omitted).
37 880 F.3d at 768–78.
38 R. Doc. 1482 at 14–22 (Barnes), 26–31 (Evans), 34–37 (Michael Jones and Paula Jones), 42–44

(Molden).

                                                      6
        and this case. . . . In this case, the Government presented direct and
        compelling evidence of Shelton Barnes’ and the other Defendants’
        agreement to join the conspiracy to commit health care fraud. 39

        Defendants argue there is a substantial question of law as to whether the evidence

presented at trial was sufficient to sustain convictions for health care fraud and conspiracy

to commit health care fraud. 40 The Court turns to the arguments Defendants raise in their

motions.

        A. Barnes and Molden

        Barnes and Molden argue, under Ganji, there is a substantial question of law as to

the sufficiency of the evidence as to them. 41 Barnes and Molden argue there was no direct

evidence of their participation in a conspiracy to defraud Medicare. 42 They point to the

testimony of Lisa Crinel, which they argue shows there was, in fact, no conspiracy. 43 In its

Order of August 27, 2018, the Court reviewed the evidence presented at trial as to Barnes

and Molden and found that, unlike in Ganji, there was direct evidence at trial of the

fraudulent actions of both defendants. 44 The Court found the evidence in this case

analogous to the evidence presented in United States v. Dailey 45 and United States v.

Murthil, 46 in which the Fifth Circuit upheld convictions for conspiracy to commit health

care fraud and health care fraud because direct evidence was presented. 47




39 Id. at 4, 16.
40 See United States v. Dixon, 185 F.3d 393, 403 (5th Cir. 1999) (“[S]ufficiency of the evidence” is generally
considered a legal issue.”). When a defendant moves for acquittal in the district court, challenging the
sufficiency of the evidence, this Court reviews the district court’s denial de novo. Ganji, 880 F.3d at 767
(citing United States v. Danhach, 815 F.3d 228, 235 (5th Cir. 2016)).
41 R. Doc. 1548-1 at 6–7; R. Doc. 1553-1 at 4–5.
42 R. Doc. 1548-1 at 6–7; R. Doc. 1553-1 at 4–5.
43 R. Doc. 1548-1 at 8–10; R. Doc. 1553-1 at 6–7.
44 R. Doc. 1482 at 10–14 (Barnes), 41–47 (Molden).
45 868 F.3d 322 (5th Cir. 2017).
46 679 F. App’x 343 (5th Cir. 2017).
47 R. Doc. 1482 at 16–18.


                                                      7
        There is no question that, to sustain a conviction of conspiracy to commit

healthcare fraud, the Fifth Circuit requires sufficient evidence of an agreement, whether

direct evidence of the defendant’s agreement, or circumstantial evidence of the

“conspirators’ individual actions that, taken together, evidence an agreement to commit

an unlawful objective beyond a reasonable doubt.” 48 In Ganji, there was no direct

evidence of two defendants’ joining the conspiracy, and the Fifth Circuit evaluated the

sufficiency of the circumstantial evidence presented. 49 The issue in this case is whether

sufficient evidence was introduced to prove the existence of an agreement and that the

defendants knew of the unlawful purpose of the agreement. After detailed review of the

evidence presented at trial, and with due consideration of Ganji, Dailey, and other

precedent, the Court concluded direct evidence had been introduced sufficient to support

the convictions of each defendant. 50 Barnes and Molden have not established a

substantial question exists as to the correctness of the Court’s ruling. 51

        B. Paula Jones

        Paula Jones argues there is a substantial question of law about whether the Court

erred in denying her motion for acquittal, in which she argued, under Ganji, that there

was insufficient evidence to convict her. 52 Like Barnes and Molden, Paula Jones points

to Crinel’s testimony to argue there was no conspiracy between Crinel and Paula Jones

and no conspiracy to commit health care fraud or to pay and receive kickbacks. 53 She also


48 Ganji, 880 F.3d at 768–69 (emphasis in original).
49 Id.
50 R. Doc. 1482 at 10–14 (Barnes), 41–47 (Molden).
51 Barnes and Molden cite United States v. Reed, No. CR 15-100, 2017 WL 947274, at *4 (E.D. La. Mar. 9,

2017) (Fallon, J.), in which the trial court agreed with the Defendants that there was a substantial question
of law as to whether the Fifth Circuit would extend the Supreme Court’s holding in United States v.
McDonnell, 136 S. Ct. 2355 (2016). In this case, Defendants have not met their burden of showing a
substantial question of law.
52 R. Doc. 1559-1 at 9–12.
53 Id. at 9–11.


                                                     8
argues she performed a clerical function and had no knowledge of any unlawful

agreements between Crinel and any doctors. 54

        In its Order of August 27, 2018, the Court reviewed the evidence presented at trial

as to Paula Jones and found there was evidence at trial that, although Paula Jones avoided

overt discussions of the kickback conspiracy, she willfully and knowingly joined the

conspiracy, “even if the agreement was ‘silent and informal.’” 55 The Court cited

documentary evidence, including reports Paula Jones prepared, and witness testimony as

to Paula Jones’ knowledge of the conspiracy. 56

        Ganji holds that evidence is insufficient as a matter of law when there is no direct

evidence of either a conspiracy to commit health care fraud or health care fraud and the

circumstantial evidence of a concert of action does not establish the elements of the

crimes. 57 Evidence is sufficient in cases in which direct evidence of defendants’ knowledge

was presented. 58 Because Paula Jones has not shown an absence of direct evidence as to

her knowledge of the conspiracy, she has failed to meet her burden of showing a

substantial question of law exists as to the sufficiency of the evidence presented against

her at trial.

        C. Evans

        Evans also argues there is a substantial question of law as to the sufficiency of the

evidence against him. 59 Evans was found guilty as to Counts 31 and 43–46 and not guilty

as to as to Counts 1, 2, and 28–30. 60 Count 31 charged health care fraud relating to patient


54 Id. at 11–12.
55 R. Doc. 1482 at 48–51.
56 Id.
57 880 F.3d at 768–78.
58 See, e.g., Dailey, 868 F.3d 322; Murthil, 679 F. App’x 343.
59 R. Doc. 1608-1 at 5–7.
60 R. Doc. 1067.


                                                     9
JoWi, and Counts 43–46 charged health care fraud relating to patient MaGr. 61 Evans

argues that the evidence presented at trial was insufficient to support a finding Evans was

guilty of health care fraud as to JoWi and MaGr because the Government did not show

they were ineligible for home health care. 62 On this basis, Evans argues there is a

substantial question as to the sufficiency of the evidence against him. 63 Evans cites to his

supplemental memorandum in support of his motion for acquittal or for new trial,64 in

which he states the “inadequacy of [the presented] evidence was demonstrated.” 65

        The Court addressed these arguments in its order of August 27, 2018 and found

the Government presented direct evidence of Evans’ health care fraud in connection with

these payments. 66 The Court found that Dr. Brobson Lutz and Agent Bradford testified as

to health care fraud regarding patient MaGr, 67 and that Evans himself testified he had not

treated patient JoWi, whom he certified for home health care. 68

        18 U.S.C. § 1347(a) makes it a crime for anyone to “knowingly and willfully

execute[], or attempt[] to execute, a scheme or artifice to defraud any health care benefit

program; or to obtain, by means of false or fraudulent pretenses, representations, or

promises, any of the money or property owned by, or under the custody or control of, any

health care benefit program.” As the Court found in its order on Evans’ motion for

acquittal or for new trial, there was sufficient evidence at trial establishing Evans met the

elements of the crime. 69



61 R. Doc. 670.
62 R. Doc. 1608-1 at 6.
63 Id.
64 R. Doc. 1440.
65 R. Doc. 1608-1 at 6.
66 R. Doc. 1482 at 26–32.
67 Id. at 29.
68 Id. at 30.
69 Id. at 31–32.


                                             10
           Evans has not established a substantial question of law on this issue. As a result,

the Court denies Evans’ motion for release pending appeal on these grounds.

     II.      Prosecutor’s Comments at Closing

           Defendants claim the Government, in closing, commented on the “elite” status of

the defendants and the temperance, professionalism, and credibility of defense counsel;

stated that Lisa Crinel picked the doctors as co-conspirators; 70 and allegedly impugned

Paula Jones’ religious devotion. 71 Defendants Barnes, Molden, Paula Jones, and Michael

Jones argue the Court erred in not admonishing the Government about the comments;

not instructing the jury with respect to the allegedly improper comments; and denying

their motions for acquittal or for new trial on the basis of those comments. 72

           Defendants base their appeal on the Court’s finding that the Government’s

remarks did not violate their substantial rights and, as a result, no admonishment or

instruction was necessary, and the remarks did not support an order of acquittal or the

grant of a new trial. Defendants bear the burden of proof of establishing the existence of

a substantial question of law on this issue. To determine whether the prosecutor’s

comments were improper, a court “‘must weigh the degree to which the alleged improper

argument may have affected the substantial rights of the defendants.’ Pertinent factors

include: (1) the magnitude of the prejudicial effect of the statements, (2) the efficacy of

any cautionary instructions, and (3) the strength of the evidence of defendant’s guilt.”73

“If an improper remark was made, [the Court must] evaluate whether the remark affected




70 R. Doc. 1548-1 at 7–8, R. Doc. 1553-1 at 5, R. Doc. 1559-1 at 6–7, R. Doc. 1597-1 at 6–7.
71 R. Doc. 1559-1 at 7.
72 R. Doc. 1548-1 at 7–8, R. Doc. 1553-1 at 5, R. Doc. 1559-1 at 6–7, R. Doc. 1597-1 at 6–7.
73 United States v. McPhee, 731 F.2d 1150, 1152 (5th Cir. 1984) (quoting United States v. Rhoden, 453 F.2d

598, 600 (5th Cir.1972)).

                                                   11
the substantial rights of the defendant.” 74 In its Order of August 27, 2018, the Court

applied this test to the Government’s comments at closing. 75 The Court found some of the

remarks were or may have been improper, but none of them affected Defendants’

substantial rights. 76 Defendants have failed to meet their burden of showing substantial

doubt as to the correctness of the Court’s ruling.

        The Court notes that, even if there were a substantial question of law as to whether

these remarks affected the substantial rights of the Defendants, they have not established

that a decision in their favor would likely result in reversal or an order for a new trial. The

Fifth Circuit reviews challenges to allegedly improper remarks made by a prosecutor “to

determine if there is a meaningful risk that the verdict was improperly affected by those

remarks.” 77 “[A] ‘criminal conviction is not to be lightly overturned on the basis of a

prosecutor’s comments standing alone.’” 78 Defendants have not shown a meaningful risk

that any allegedly improper remarks affected the verdict.

     III.   Exclusion of Consent Forms—Exhibits 4083, 4084, and 4085.

        Barnes and Molden argue the Court erred in excluding Exhibits 4083, 4084, and

4085, which are forms signed by patients KiSt, HaHa and ArGi in which those patients

acknowledge they are homebound. 79 The Court found in its Order of August 27, 2018 that

these exhibits were properly excluded as hearsay not within any exception to the hearsay

rule and not admissible as impeachment evidence. 80 Barnes and Molden argue the Court’s




74 United States v. McCann, 613 F.3d 486, 495 (5th Cir. 2010) (quoting United States v. Gallardo-Trapero,
185 F.3d 307, 320 (5th Cir. 1999)) (alteration in original).
75 R. Doc. 1482 at 86–91.
76 Id.
77 United States v. Mendoza, 522 F.3d 482, 491–92 (5th Cir. 2008).
78 Id. at 492 (quoting United States v. Andrews, 22 F.3d 1328, 1341 (5th Cir. 1994)).
79 R. Doc. 1548-1 at 10–11, R. Doc. 1553-1 at 7.
80 R. Doc. 1482 at 93–95.


                                                   12
exclusion of the exhibits was erroneous, but they cite no legal authority to show the

Court’s evidentiary rulings were incorrect or even a close call. 81 The Fifth Circuit “reviews

decisions to admit or exclude evidence for abuse of discretion.” 82 Rulings that the Fifth

Circuit reviews for abuse of discretion are less likely to be reversed on appeal. 83 Barnes

and Molden have not met their burden of establishing a substantial doubt exists as to the

correctness of the Court’s evidentiary rulings on Exhibits 4083, 4084, and 4085.

     IV.    Denial of Defendants’ Request for an Instruction on Medicare
            Regulations
        Barnes and Molden argue the Court erred in denying their request for the Court to

instruct the jury on Medicare regulations relevant to this case. 84 As the Court explained

in its Order of August 27, 2018, the regulations were admitted into evidence without

objection as Court Exhibits 14 and 15 and Trial Exhibits 100, 101, 103, 4021, and 4022

and were provided to the jury. 85 On May 2, 2017, the Court informed defense counsel that

they would be allowed to argue to the jury in closing that the Defendants followed the

regulations in good faith, so long as the regulations in question had been admitted into

evidence. 86 All the regulations mentioned in Barnes and Molden’s motions were admitted

into evidence. Counsel for Barnes referenced Exhibits 4021, 4022, and Court Exhibit 15

in his closing argument. 87 The Court found its refusal to give the instruction did not




81 R. Doc. 1548-1 at 10–11, R. Doc. 1553-1 at 7.
82 United States v. Walker, 410 F.3d 754, 757 (5th Cir. 2005) (citing United States v. Phillips, 219 F.3d 404,
409 (5th Cir.2000)).
83 Clark, 917 F.2d at 180 (“[G]iven that a lower court’s denial of a motion to withdraw a guilty plea is

reversed only for an abuse of discretion, we cannot conclude that this allegation of error is so convincing as
to indicate that Clark has ‘a substantial chance of prevailing’ on appeal.”) (citations omitted).
84 R. Doc. 1548-1 at 11–13, R. Doc. 1553-1 at 7–9.
85 R. Doc. 1482 at 79 (citing R. Doc. 1468 at 5).
86 R. Doc. 1467 at 4.
87 R. Doc. 1141 at 27–28.


                                                     13
seriously impair Defendants’ ability to present a defense based on the regulations and that

any error was harmless. 88

        Barnes and Molden intend to appeal the Court’s refusal to read the Medicare

regulations to the jury as a part of the jury instructions. They argue there is a substantial

question of law as to the correctness of the Court’s ruling. 89

        All that is required of the jury instructions is that they (1) correctly state the law;

(2) clearly instruct the jurors; and (3) be factually supportable. 90 District courts “enjoy

substantial latitude in formulating a jury charge.” 91 A district court abuses its discretion

by failing to issue a defendant’s requested instruction if the requested instruction “(1) is

substantively correct; (2) is not substantially covered in the charge given to the jury; and

(3) concerns an important point in the trial so that the failure to give it seriously impairs

the defendant’s ability to present effectively a particular defense.” 92 The Court allowed

the Medicare regulations to be admitted into evidence and provided to the jury and

informed the parties that they would be allowed to argue the regulations in closing. As a

result, the failure to give the instruction did not seriously impair the defendants’ ability

to present effectively a defense based on the exceptions and exemptions found in the

regulations, and any error in failing to instruct the jury was, therefore, harmless. 93

        Even if the Court’s failure to include the regulations in the jury instructions raises

a substantial question of law, the Court notes that the Fifth Circuit reviews errors with



88 R. Doc. 1482 at 81.
89 R. Doc. 1548-1 at 11–13, R. Doc. 1553-1 at 7–9.
90 Fairley, 880 F.3d at 208.
91 United States v. Webster, 162 F.3d 308, 321–22 (5th Cir. 1998).
92 United States v. Bennett, 874 F.3d 236, 242–43 (5th Cir. 2017). United States v. Wright, 634 F.3d 770,

775 (5th Cir. 2011) (quoting Cooper Indus., Inc. v. Tarmac Roofing Sys., Inc., 276 F.3d 704, 714 (5th
Cir.2002)).
93 United States v. Sanjar, 876 F.3d 725 (5th Cir. 2017) (Courts of appeals “review the propriety of jury

instructions for abuse of discretion, subject again to a harmless error analysis”).

                                                   14
respect to jury instructions for abuse of discretion when they do not hinge on questions

of statutory construction. 94 In light of the deferential standard of review applied to rulings

on jury instructions and the fact the Court did not impair Defendants’ ability to present

effectively a particular defense, the Court finds Barnes and Molden have not shown the

Fifth Circuit is likely to reverse or order a new trial on this basis, even if the Court’s refusal

to instruct the jury on Medicare regulations was in error. As a result, the Court denies

their motions for release pending appeal on these grounds.

     V.      Count 47 as to Barnes

          Barnes argues the Court erred in not dismissing Count 47 of the Second

Superseding Indictment, which charged Barnes with obstruction of a federal audit under

18 U.S.C. § 1516.95 The statute includes a jurisdictional requirement that $100,000 be

paid in any one year. 96 In its order of May 19, 2017, the Court found this requirement was

met because, under the unambiguous language of the statute, over $100,000 was paid by

the United States to Medicare in any one year. 97 Barnes argues the Court’s ruling was in

error because the jurisdictional requirement was not met and that there is a substantial

question of law on this issue. 98

          As Barnes notes, there is no caselaw directly on point. However, “the lack of

controlling precedent may in some instances be indicative of only that the issue is so

patently frivolous that it has not been found necessary for it to have been resolved.” 99 As




94 Wright, 634 F.3d at 774 (citing United States v. Williams, 610 F.3d 271, 285 (5th Cir.2010)).
95 R. Doc. 1548-1 at 13–14.
96 18 U.S.C. § 1516(a) (making it a crime “to influence, obstruct, or impede a Federal auditor in the

performance of official duties relating to a person, entity, or program receiving in excess of $100,000,
directly or indirectly, from the United States in any 1 year period”).
97 R. Doc. 1078 at 5.
98 R. Doc. 1548-1 at 13–14.
99 Valera-Elizondo, 761 F.2d at 1024.


                                                  15
the Court found in its order of May 19, 2017, the statutory language of 18 U.S.C. § 1516 is

unambiguous. 100

        The Fifth Circuit “reviews de novo questions of statutory interpretation, as well as

‘whether an indictment sufficiently alleges the elements of an offense.’” 101 Barnes argues

the “statute is contradictory and unclear” and attempts to shift the burden to the

Government to show the statute is unambiguous. 102 The burden is on the defendant to

prove by clear and convincing evidence that he meets the requirements of 18 U.S.C. §

3143(b)(1). 103 Barnes has failed to meet his burden of establishing substantial doubt as to

the interpretation of 18 U.S.C. § 1516.

        Furthermore, even if there were a substantial question of law as to the

interpretation of the statute, and Barnes’ conviction on Count 47 were to be reversed, his

sentencing calculation would remain unchanged. As the Court explained at his

sentencing, Barnes was sentenced to a term of 60 months as to Counts 2 and 47 and 60

months as to 1 and 3 – 17, all to be served concurrently. 104 Even if the Fifth Circuit were

to reverse as to Count 47, Barnes’ sentence would be 60 months. As a result, Barnes

cannot show a likelihood that the Fifth Circuit would reverse his conviction or order a new

trial on this basis.

      VI.   Crear Conspiracy

        Paula Jones and Michael Jones argue the Court erred when it admitted evidence

of a conspiracy to commit Medicare fraud between Jobie Crear and Crinel prior to


100 R. Doc. 1078 at 5.
101 United States v. Kay, 359 F.3d 738, 742 (5th Cir. 2004) (citing United States v. Santos–Riviera, 183
F.3d 367, 369 (5th Cir.1999)).
102 R. Doc. 1548-1 at 14 (“[T]he defense, government and Court could not provide definitive authority one

way or the other, which are good grounds for appellate review and reversal.”).
103 See Williams, 822 F.2d at 517.
104 R. Doc. 1662 at 61.


                                                   16
Hurricane Katrina. 105 They argue the Court made three errors: (1) determining evidence

of the Crear conspiracy was intrinsic to the charged conspiracy and, as a result, permitting

Crinel to testify about a pre-Katrina conspiracy between Crear and Crinel; (2) permitting

Agent Bradford to testify as to Paula Jones’ salary pre-Katrina; and (3) failing to grant

Paula Jones and Michael Jones a new trial based on the Government’s allegedly improper

comments during closing argument about their relationship with Crear. 106

        A. Lisa Crinel’s Testimony about Crear

        Before trial, Michael Jones filed a motion in limine to exclude the testimony of

Crear pursuant to Rule 404(b) of the Rules of Evidence. 107 The Government opposed,

arguing testimony about the Crear conspiracy was intrinsic to the charged conspiracy as

to Michael Jones. 108 Michael Jones and Paula Jones filed supplemental briefing arguing

the evidence was not intrinsic to the conspiracy. 109 The Government filed a supplemental

opposition. 110

        At a status conference on April 10, 2017, the day before the beginning of trial, the

Court addressed Michael Jones’ motion. 111 The Court granted the motion in part to the

extent it agreed to specify what testimony by Crear and Crinel would be permitted. 112 The

Court stated that, as to Michael Jones, Crinel would be permitted to “testify that Dr.

[Michael] Jones wanted the same arrangement as Dr. Crear, that [Crinel] paid Dr. Jones’

employees and his wife [Paula Jones] rather than compensating him directly for


105 R. Doc. 1559-1 at 3–6, R. Doc. 1597-1 at 3–6.
106 R. Doc. 1559-1 at 3–6, R. Doc. 1597-1 at 3–6.
107 R. Doc. 958. At the hearing on the motion, counsel for Paula Jones joined in the motion in limine. R.

Doc. 1008 at 37.
108 R. Doc. 961.
109 R. Doc. 972.
110 R. Doc. 973 at 6–7.
111 R. Doc. 1008 at 36.
112 Id. at 37. Although the motion in limine referred only to Crear’s testimony, the Court addressed the

testimony of Crinel and Crear on this topic. Crear did not testify at the trial.

                                                   17
referrals[, and Crinel could] testify about how Dr. Jones knew about her relationship with

Dr. Crear, if she has personal knowledge.” 113 It found this evidence intrinsic and that its

probative value was not outweighed by its prejudicial effect. 114 As to Paula Jones, the

Court permitted Crinel to “testify that she increased Paula Jones’ salary to compensate

Dr. [Michael] Jones for referrals.” 115 The Court further explained that testimony about

Crear’s pre-Katrina relationship “shows how Dr. [Michael] Jones and Paula Jones knew

about the financial arrangement between Dr. Crear and Abide.” 116

        At trial, Crinel testified that during a meeting in a restaurant in New Orleans, she

and Michael Jones discussed entering into an agreement whereby Michael Jones would

receive in-kind kickbacks in the form of an increase in his wife’s salary in exchange for

referrals to Abide. 117 Crinel testified that, during the conversation in which Michael Jones

told her that he wanted to set up a kickback relationship, Crinel suggested he was

following in Crear’s footsteps, stating she “teased him that he was trying to be the next

Jobie Crear.” 118 As to Paula Jones, Crinel testified that, although Paula Jones “stayed out

of it,” Crinel would have “bitch sessions” and complain that “her husband wasn’t keeping

his end of the bargain,” and Paula Jones would respond, “That’s between you and Michael

and I’m not going to get involved in that.” 119

        Crinel also testified about the nature of her arrangement with Crear. She explained

that, in exchange for Crear sending patients to Abide, Lisa would pay the salaries of



113 Id. at 39.
114 Id.
115 Id.
116 Id. at 67.
117 R. Doc. 1108 at 234.
118 Id. Paula Jones and Michael Jones make much of the fact that Crinel, rather than Michael Jones, brought

up Crear’s name in this conversation. This distinction was not material to the Court’s determination that
the evidence was intrinsic to the charged conspiracy.
119 Id. at 253.


                                                    18
several of Crear’s employees, including Paula Jones. 120 Crinel further testified that Crear

set up a meeting between him, Crinel, and Paula Jones, to help explain the home health

care industry, and that after this meeting, Crinel began paying Ms. Jones’ salary. 121

        In its order of August 27, 2018, the Court reviewed the testimony that was allowed

in relation to Crear. 122 The Court found evidence of the Crear conspiracy was intrinsic to

the charged conspiracy because it arose during the pivotal conversation between Michael

Jones and Crinel about Michael Jones’ joining the conspiracy and concerned how Michael

Jones would become a member and how the conspiracy would work. 123

        In the instant motions, Paula Jones and Michael Jones argue the Court’s admitting

evidence of the Crear conspiracy was erroneous because the evidence was not intrinsic to

the charged conspiracy, and the evidence should have been excluded under Rule 404(b).

In the instant motions, they argue there was no evidence presented that either of them

even knew of the Crear conspiracy, so evidence of the Crear conspiracy could not have

been intrinsic. 124

        “Evidence is intrinsic to a conspiracy if it is relevant to establish how the conspiracy

came about, how it was structured, and how the [defendant] became a member.” 125 “This

evidence is admissible to complete the story of the crime by proving the immediate

context of events in time and place.” 126 “Intrinsic evidence does not implicate Rule 404(b),

and ‘consideration of its admissibility pursuant to Rule 404(b) is unnecessary.’” 127 The



120 Id. at 52–56.
121 Id. at 56.
122 R. Doc. 1482 at 95–100.
123 Id. at 98.
124 R. Doc. 1559-1 at 3–4, R. Doc. 1597 at 3–4.
125 United States v. Watkins, 591 F.3d 780, 784 (5th Cir. 2009) (citing United States v. Nichols, 750 F.2d

1260, 1265 (5th Cir. 1985)).
126 United States v. Coleman, 78 F.3d 154, 156 (5th Cir. 1996).
127 Id. (quoting United States v. Garcia, 27 F.3d 1009, 1014 (5th Cir. 1994)).


                                                   19
Court permitted Crinel to testify about the Crear conspiracy because it found the evidence

intrinsic to the charged conspiracy. 128 Clearly, as noted above, there was testimony about

how the conspiracy with Michael Jones and Paula Jones was structured and how they

became members of the conspiracy.

        Paula Jones and Michael Jones have failed to meet their burden of establishing the

existence of a substantial question of fact as to the correctness of the Court’s ruling. Even

if there were a substantial question as to whether the Court erred in finding the evidence

was intrinsic to the conspiracy in this case, Paula Jones and Michael Jones have not

established that a decision in their favor would likely result in reversal or an order for a

new trial. The Fifth Circuit “review[s] the admission of evidence for abuse of discretion

and will reverse only if the challenged ruling is erroneous and affects a substantial right

of the party.” 129 Paula Jones and Michael Jones have not shown the Court’s admitting

evidence of the Crear conspiracy meets this high bar.

        B. Cross Examination of Agent Bradford

        Paula Jones and Michael Jones argue that the Court improperly did not exclude

Agent Bradford’s comment that “Lisa Crinel testified that . . . part of [Paula Jones’ pre-

Katrina] salary was an in-kind kickback to Dr. Crear.” 130 The Court notes this testimony

was elicited by counsel for Paula Jones on cross-examination, who did not move for a

curative instruction at that time. 131 Moreover, Crinel testified that, pre-Katrina, she was

“paying Paula’s salary on behalf of Dr. Crear.” 132



128 R. Doc. 1008 at 39.
129 Brunet v. United Gas Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994) (citing Southern Pacific Transp. Co.
v. Chabert, 973 F.2d 441, 448 (5th Cir. 1992), cert. denied, 507 U.S. 987 (1993)).
130 R. Doc. 1559-1 at 5–6, R. Doc. 1597-1 at 5–6.
131 R. Doc. 1115 at 15.
132 R. Doc. 1108 at 57.


                                                    20
         It is unclear what error Paula Jones and Michael Jones claim the Court committed.

Paula Jones and Michael Jones cite no cases and include no analysis to show the existence

of a substantial question of fact or law on this issue.

         C. Comments in Closing Arguments about Crear

         Paula Jones and Michael Jones argue that the Government made improper

statements during closing that “they did the phoney thing that Dr. Crear taught them how

to do. Let me just pay for this person’s salary, and then I’ll give you the kickbacks.”133

Paula Jones apparently argues these comments were so prejudicial she should have been

granted a new trial or a judgment of acquittal. In determining whether the prosecutor’s

comments were improper, the Court “must weigh the degree to which the alleged

improper argument may have affected the substantial rights of the defendants.” 134 Paula

Jones and Michael Jones have not met their burden of proving their substantial rights

were affected by the Government’s comment.

         The Fifth Circuit reviews challenges to allegedly improper remarks made by a

prosecutor     “to   determine      if   there    is    a   meaningful   risk   that   the   verdict

was improperly affected by those remarks.” 135 Paula Jones and Michael Jones have not

met their burden of proving the allegedly improper remarks created a meaningful risk

that the verdict was improperly affected.

      VII.   Alleged Discovery Violations

         Paula Jones and Michael Jones argue the Court erred when it determined the

Government did not violate its discovery obligation by its alleged untimely production of




133 R. Doc. 1103 at 7.
134 McPhee, 731 F.2d at 1152 (quoting Rhoden, 453 F.2d at 600).
135 Mendoza, 522 F.3d at 491–92.


                                                   21
Larry Taylor’s testimony to the grand jury. 136 Paula Jones and Michael Jones acknowledge

that, at trial, the Court in fact granted Defendants’ request for a precautionary instruction

and prevented Taylor from testifying that Michael Jones instructed him to lie to the grand

jury. 137

        In its order on Paula Jones and Michael Jones’ motions for new trial, the Court

relied on Jencks v. United States 138 and held the Government had no obligation to

disclose the grand jury testimony of Larry Taylor until the close of his direct testimony. 139

The Court also held that, to the extent Paula Jones alleged a violation of Giglio v. United

States, 140 there is no violation as long as the evidence is disclosed to the defense before

the end of trial. 141 The defense has provided no legal argument that calls into question the

Court’s ruling.

        Paula Jones and Michael Jones also argue the Government improperly failed to

provide them with Paula Jones’ “work shop” draft papers, affecting the decision about

whether she would testify. 142 In its order of August 27, 2018, the Court found these papers

did not constitute a “relevant written or recorded statement” under Rule 16(a)(1)(B) of

the Federal Rules of Criminal Procedure. 143 To the extent Paula Jones and Michael Jones

argue there is a substantial question of law about the Court’s application of Rule



136 R. Doc. 1559-1 at 8, R. Doc. 1597-1 at 8.
137 R. Doc. 1559-1 at 8, R. Doc. 1597-1 at 8.
138 353 U.S. 657, 658 (1957).
139 R. Doc. 1482 at 104.
140 405 U.S. 150 (1972).
141 R. Doc. 1482 at 104; see also United States v. Baucum, 146 F.3d 868, 1998 WL 327267 at *7 (5th Cir.

1998) (“Under Brady and Giglio, the defendants were not prejudiced by the government’s failure to disclose
because they obtained [the government witness’s] criminal record prior to the end of trial.”).
142 R. Doc. 1559-1 at 8, R. Doc. 1597-1 at 8.
143 R. Doc. 1482 at 105; FED. R. CRIM. P. 16(a)(1)(B) (“[T]he government must disclose to the defendant, and

make available for inspection, copying, or photographing, all of the following: (i) any relevant written or
recorded statement by the defendant if: statement is within the government’s possession, custody, or
control; and the attorney for the government knows—or through due diligence could know—that the
statement exists.”).

                                                    22
16(a)(1)(B), they cite no cases and include no analysis that calls into question the Court’s

ruling. As a result, Paula Jones and Michael Jones have failed to meet their burden of

establishing the existence of a substantial question of law or fact relating to Paula Jones’

“work shop” draft papers.

      VIII. Improper Leading Questions

        Paula Jones and Michael Jones argue the Court erred when it overruled objections

to the Government’s asking leading questions of its witnesses throughout the trial.144

Paula Jones and Michael Jones have not pointed to any particular leading questions that

resulted in prejudice to them. 145 “[A] trial judge has reasonable discretion to permit

leading questions,” and the Fifth Circuit reviews its determinations for abuse of

discretion. 146 Paula Jones and Michael Jones have not shown the Court abused its

discretion with respect to objections to leading questions. Paula Jones and Michael Jones

have not met their burden of proof of showing that a substantial question exists with

respect to the correctness of the Court’s evidentiary rulings.

      IX.   Due Process Argument under Napue v. Illinois

        Paula Jones argues she was denied due process by the Government’s failure to

admit to the jury that it impeached Crinel. 147 She contends there is a substantial question




144 Paula Jones and Michael Jones state that “the Court’s only relief would be an instruction to the Assistant
U.S. Attorney to ‘re-phrase the question.’” R. Doc. 1559-1 at 9, R. Doc. 1597-1 at 9. They offer no basis for
finding this improper. Barnes also raises this argument in one sentence in his motion. R. Doc. 1548-1
(mentioning “the prosecutor’s continuing use of leading questions, and being permitted to do so over
defense objections, with impunity, which, again, unduly prejudiced defense efforts”).
145 Paula Jones and Michael Jones point to the Government’s allegedly leading Agent Bradford to testify as

to the existence of kickbacks. At trial, the Court reviewed the record and found that a majority of the times
Agent Bradford mentioned kickbacks actually occurred during her cross-examination by defense counsel.
R. Doc. 1469 at 7:8–9.
146 See United States v. Johnson, 495 F.2d 1097, 1101 (5th Cir. 1974) (citations omitted).
147 R. Doc. 1559-1 at 13.


                                                     23
of law as to whether her due process rights were violated. 148 “An alleged due process

violation is reviewed under a de novo standard.” 149

           Paula Jones cites Napue v. Illinois, in which the Supreme Court held “the failure

of the prosecutor to correct the testimony of the witness which he knew to be false denied

[the defendant] due process of law.” 150 This is true even when “the false testimony goes

only to the credibility of the witness.” 151 In Napue, the prosecutor promised to

recommend a reduction of a witness’ sentence in return for testimony and made no effort

to correct the witness’ testimony when he falsely testified that he had been promised

nothing in return for his testimony. 152

           In this case, the Government did admit in its rebuttal that it impeached Crinel,

stating, “Lisa Crinel? She was the leader of the conspiracy. Good grief. I did impeach my

own witness. I didn’t pick her.” 153 Paula Jones has not shown that the Government did

not correct testimony it knew to be false. Paula Jones raises no other basis on which to

find a due process violation. She has not met her burden of showing a substantial question

of law on this issue.

      X.      Paula Jones’ Motion to Sever

           Paula Jones argues the Court erred in denying her motion to sever her from the

other defendants and refusing to give an instruction reminding the jury that she was

charged only in Counts 1 and 2. 154 She argues there is a substantial question of law as to




148 Id.
149 United States v. Burns, 526 F.3d 852, 859 (5th Cir. 2008) (citing United States v. Williams, 343 F.3d
423, 439 (5th Cir.2003)).
150 360 U.S. 264, 265 (1959).
151 Id. at 269.
152 Id.
153 R. Doc. 1103 at 10:14–16.
154 R. Doc. 1559-1 at 13.


                                                  24
the correctness of the Court’s denial of her motion and her request for a jury instruction.

Under Fifth Circuit law, “severance is required on the basis of a disparity in the evidence

only in the most extreme cases.” 155 Relying on Rules 8(b) and 14(a) of the Federal Rules

of Criminal Procedure, the Court concluded the trials of the counts alleged in the Second

Superseding Indictment were properly joined. 156 The Court did instruct the jury that each

count of the indictment charged separate counts against one or more the Defendants and

that each count should be considered separately and individually. 157

        “[M]erely alleging a spillover effect—whereby the jury imputes the defendant’s

guilt based on evidence presented against his co-defendants—is an insufficient predicate

for a motion to sever. Instead, a defendant must prove that: (1) the joint trial prejudiced

him to such an extent that the district court could not provide adequate protection; and

(2) the prejudice outweighed the government’s interest in economy of judicial

administration.” 158 Paula Jones alleges a spillover effect, but cites no cases to establish a

substantial doubt as to the correctness of the Court’s rulings on this issue. 159 The Fifth

Circuit “reviews a denial of a motion for severance for abuse of discretion.” 160 Paula

Jones has not shown the Court abused its discretion in denying her motion to sever. As a

result, the Court denies her motion for bond pending appeal on this basis.




155 United States v. Rocha, 916 F.2d 219, 229 (5th Cir. 1990).
156 R. Doc. 1482 at 109.
157 R. Doc. 1066 at 17.
158 United States v. Reed, 908 F.3d 102, 114 (5th Cir. 2018) (citations and internal quotations omitted)

(affirming denial of motion to sever).
159 R. Doc. 1559-1 at 13.
160 United States v. Owens, 683 F.3d 93, 98 (5th Cir. 2012) (citing United States v. Lewis, 476 F.3d 369,

383 (5th Cir.2007)).

                                                   25
      XI.   Deliberate Ignorance Jury Instruction

        Paula Jones argues the Court erred when it gave an instruction about deliberate

ignorance and failed to notify the jury that the instruction did not apply to all

Defendants. 161 Before trial, the parties included the Fifth Circuit pattern jury instruction

for deliberate ignorance in their proposed jury instructions, 162 and Paula Jones did not

object to the instruction at that time or request that the Court instruct the jury that

deliberate ignorance may not apply to all Defendants. During trial, Paula Jones objected

to the inclusion of the deliberate ignorance instruction, 163 but the Court overruled her

objection. In its order of August 27, 2018, the Court explained the instruction was

appropriate because “Paula Jones was (1) subjectively aware of a high probability of illegal

conduct, and (2) purposefully contrived to avoid learning of the illegal conduct.” 164

        Paula Jones argues there is a substantial question of law as to the correctness of

the Court’s overruling her objection. She cites United States v. Reissig, in which the Fifth

Circuit addressed how district courts may deal with the possibility of prejudice in cases

involving multiple defendants in which the deliberate ignorance instruction is

appropriate for some defendants, but not others. 165 Paula Jones also cites United States

v. Bieganowski, in which the Fifth Circuit acknowledged “the possibility that, on

particular facts, it might so mislead a jury to give a general instruction, rather than one

tailored to a specific defendant or rather than no instruction at all, as to be an abuse of




161 R. Doc. 1559-1 at 13–16.
162 R. Doc. 952 at 2.
163 Counsel for Paula Jones objected on the record to the deliberate ignorance instruction. R. Doc. 1652 at

185:12–187:23.
164 R. Doc. 1482 at 76 (finding Paula Jones satisfied the test stated in United States v. Mendoza-Medina,

346 F.3d 121, 133 (5th Cir. 2003)).
165 186 F.3d 617, 619 (5th Cir. 1999).


                                                   26
discretion.” 166 Paula Jones argues that the deliberate ignorance instruction was

inappropriate as to her because she “did not testify at trial[,] and she was not allowed to

present her theory of defense as a jury instruction.” 167

        In its previous order, the Court reviewed the factual testimony presented at trial

and found the instruction appropriate as to Paula Jones. 168 The Court explained the

testimony as follows:

                First, contrary to her assertions, Paula Jones did in fact argue that
        she did not have guilty knowledge of the criminal scheme. Her requested
        summary of defense instruction, which was not given by the Court, stated
        she “merely processed such documentation with no reason to believe it to
        be false or fraudulent. She is the mere recipient of salary checks for her
        services, and had no reason to believe that any portion of her salary was a
        kickback as alleged by the Government.” In his opening statement, counsel
        for Paula Jones asserted she was unaware of the true reason for her salary
        increase, as “Paula [was] not even part of that conversation.” Further,
        during closing argument, Paula Jones’ counsel argued “there’s a reasonable
        basis for her to believe in her mind she is not doing anything wrong.”
        Accordingly, it is clear that Paula Jones “claim[ed] a lack of guilty
        knowledge.”
                Second, the evidence at trial supports an inference that “(1) the
        defendant was subjectively aware of a high probability of the existence of
        the illegal conduct, and (2) the defendant purposely contrived to avoid
        learning of the illegal conduct.” Evidence was introduced at trial that Paula
        Jones was initially hired by Lisa Crinel at a salary of $45,000. A few months
        later, Paula Jones’ salary was doubled. There was testimony at trial that this
        increase in salary had nothing to do with a change in circumstances or an
        addition of any work duties. No evidence was introduced that the promotion
        was related to any change to Paula Jones’ responsibilities, title, or part-time
        work schedule. Instead, testimony at trial demonstrated that the doubling
        of Paula Jones’ salary was the result of an in-kind kickback paid by Lisa
        Crinel and Abide in return for Michael Jones sending more referrals to
        Abide. Lisa Crinel testified that when she approached Paula Jones to
        express her frustration with Michael Jones’ failure to send the promised
        number of referrals, Paula Jones told Crinel, “That’s between you and
        Michael and I’m not going to get involved in that.” This testimony supports
        an inference that Paula Jones was (1) subjectively aware of a high



166 313 F.3d 264, 290 (5th Cir. 2002) (quoting United States v. Brandon, 17 F.3d 409, 453 (1st Cir.1994)).
167 R. Doc. 1559-1 at 15.
168 R. Doc. 1482 at 76.


                                                    27
        probability of illegal conduct, and (2) purposefully contrived to avoid
        learning of the illegal conduct. 169

As a result, the Court found the deliberate ignorance instruction was appropriate. Paula

Jones has failed to demonstrate a substantial issue of law or fact on the issue.

        Even if there was a substantial question of law as to the Court’s refusal to give Paula

Jones’ requested instruction, she has failed to show that, if the issue were resolved in her

favor, an appellate court would likely reverse or order a new trial. The Fifth Circuit

“review[s] the decision to use the deliberate ignorance instruction under an abuse of

discretion standard.” 170 In its order on Paula Jones’ motion for new trial, this Court found

that any error that resulted from the deliberate ignorance instruction was harmless

because “[g]iving an instruction on deliberate ignorance ‘constitutes harmless error

where substantial evidence of actual knowledge exists.’” 171 Paula Jones’ motion for release

pending appeal on this basis is denied. 172

      XII. Reasonable Doubt Jury Instruction

        Paula Jones argues the Court erroneously denied her request for the Court to

instruct the jury that “[i]f there are two reasonable theories or explanations that can be

drawn from the evidence or from the lack of evidence, one consistent with guilt and one

consistent with innocence,” the jury must accept the latter. 173 She argues the jury could

have found credible her theory of her defense that her salary increase was merit-based

and she had no reason to suspect any other motivation for it. 174 She argues there is a



169 R. Doc. 1482 at 75–76 (citations omitted).
170 United States v. Nguyen, 493 F.3d 613, 619 (5th Cir. 2007) (citing United States v. Fuchs, 467 F.3d 889,
902 (5th Cir. 2007)).
171 R. Doc. 1482 at 76 (quoting United States v. Boutte, 13 F.3d 855, 859 (5th Cir. 1994)).
172 Even if there were a substantial issue of law or fact, the Court has found any error harmless based on the

facts in this case. Id. at 76–77.
173 R. Doc. 1559-1 at 15–16.
174 Id. at 16.


                                                     28
substantial question of law or fact as to the Court’s refusal to give her requested

instruction.

        “As a general proposition a defendant is entitled to any instruction as to any

recognized defense for which there exists evidence sufficient for a reasonable jury to find

in [her] favor.”175 The Court finds the evidence presented at trial was insufficient for a

reasonable jury to find in Paula Jones’ favor on this question. As the Court explained in

its order of August 27, 2018:

        Paula Jones was initially hired by Lisa Crinel at a salary of $45,000. A few
        months later, Paula Jones’ salary was doubled. There was testimony at trial
        that this increase in salary had nothing to do with a change in circumstances
        or an addition of any work duties. No evidence was introduced that the
        promotion was related to any change to Paula Jones’ responsibilities, title,
        or part-time work schedule. Instead, testimony at trial demonstrated that
        the doubling of Paula Jones’ salary was the result of an in-kind kickback
        paid by Lisa Crinel and Abide in return for Michael Jones sending more
        referrals to Abide. 176

Paula Jones has not demonstrated that there was sufficient evidence for a reasonable jury

to find her salary increase was merit-based and that she had no reason to suspect any

other motivation for it. As a result, she has not shown the Court was required to give the

requested jury instruction on reasonable doubt. She has not met her burden of showing a

substantial question of law or fact on this issue.

        Even if an appellate court finds the Court’s refusal to give the jury instruction to be

erroneous, such refusals are reviewed for abuse of discretion. 177 Paula Jones has not

demonstrated that an appellate court would more likely than not reverse her conviction

or order a new trial because of a failure to give this instruction.



175 United States v. Caldwell, 257 F. App’x 764, 769 (5th Cir. 2007) (quoting United States v. Branch, 91

F.3d 699, 711–12 (5th Cir.1996)).
176 R. Doc. 1482 at 76 (citations omitted).
177 Caldwell, 257 F. App’x at 769.


                                                  29
      XIII. Cumulative Effect

        Paula Jones argues the cumulative effect of all the errors she enumerates justifies

a new trial. 178 The Fifth Circuit has explained the cumulative error doctrine is to be used

only in rare instances. “Reversal is justified only when errors ‘so fatally infect the trial that

they violated the trial’s fundamental fairness.’” 179

        In its order of August 27, 2018, the Court found the cumulative error doctrine does

not apply because it “determined the prosecution’s remarks during rebuttal were error

but harmless error, and that all other allegations of error by the Defendants are meritless.

. . . [T]he only error to ‘accumulate’ is the prosecution’s remark during closing argument,”

and the Court found that error harmless. 180 Paula Jones makes no arguments that raise a

substantial question of law or fact on this issue. 181 She has not shown she is entitled to

release pending appeal.

      XIV. Expert Testimony

        Evans argues the Court erred in allowing its expert Dr. Brobson Lutz to testify as

to the meaning of “homebound.” 182 He argues the Government failed to establish a

sufficient foundation for Lutz’s expert testimony and that Lutz’s definition of

“homebound” is unsupported. 183 He argues there is a substantial question of law as to

whether Lutz’s testimony as to the meaning of “homebound” was properly allowed.




178 R. Doc. 1559-1 at 18.
179 United States v. Cervantes, 706 F.3d 603, 619 (5th Cir. 2013) (quoting United States v. Delgado, 672
F.3d 320, 343–44 (5th Cir. 2012) (en banc)).
180 R. Doc. 1482 at 112–13.
181 Paula Jones makes a passing reference to the Court’s refusal to instruct the jury on her theory of defense.

R. Doc. 1559-1 at 16. This is insufficient to satisfy her burden of raising a substantial question of law that, if
resolved in her favor, would be likely to result in reversal or a new trial. As a result, the Court does not
address this argument.
182 R. Doc. 1608-1 at 7–8.
183 Id.


                                                       30
        The Court addressed these arguments in its order of August 27, 2018, finding Lutz

was properly certified as an expert and that Defendants had “ample opportunity” to

challenge his definition of “homebound” on cross-examination. 184 Evans has not shown

substantial doubt as to the correctness of these evidentiary rulings. Even if he had, the

Fifth Circuit reviews the district court’s determination of admissibility of expert testimony

under Daubert for abuse of discretion. If [it] find[s] an abuse of discretion, [it] review[s]

the error under the harmless error doctrine, affirming the judgment unless the ruling

affected substantial rights of the complaining party.” 185 Evans has not shown an appellate

court would likely find the Court abused its discretion or that the ruling affected his

substantial rights. As a result, the Court denies Evans’ motion for release pending appeal

on the basis of alleged error in admitting Lutz’s testimony.

      XV.   Loss Calculation

        Evans argues the Court erred in estimating the amount of loss attributable to him

to be $1,262,043 for purposes of his sentencing range under the United States Sentencing

Guidelines. 186 Evans notes he was acquitted of the conspiracy charges brought against

him. 187 He argues there is a substantial question of law as to the correctness of the Court’s

finding that Evans’ counts of conviction for healthcare fraud convicted him of a larger

scheme to defraud. 188 He also argues that, because “no evidence was offered by the

Government as to any specific patient whose Case Mix diagnosis was medically




184 R. Doc. 1482 at 62–66.
185 United States v. Ramos, 71 F. App’x 334, 335 (5th Cir. 2003) (citations, internal quotation marks and
internal brackets omitted).
186 R. Doc. 1608-1 at 9–10.
187 Id.
188 Id.


                                                   31
unsupported,” there cannot be an “upward adjustment” to the calculation of his

Sentencing Guidelines range. 189

       In order to calculate an offense level under the Sentencing Guidelines, a court must

estimate the loss that resulted from the fraud. 190 A sentencing court “need only make a

reasonable estimate of the loss. The sentencing judge is in a unique position to assess the

evidence and estimate the loss based upon that evidence.” 191 In this case, the Court found

the loss calculation should include only Medicare payments made after each defendant

began to participate in the conspiracy or scheme. 192 For its calculations, the Court used

September 11, 2011, the date of Evans’ first medical director agreement with Abide, as the

starting date of Evans’ participation in a scheme to defraud Medicare. 193 The Court found

the Government had provided sufficient evidence at trial to establish the veracity of that

date. 194 The Court also found as a matter of fact that Evans’ participation in the conspiracy

continued until the conclusion of the conspiracy. 195 For its calculations, the Court used an

end date of June 9, 2014. 196

       At sentencing, the Court found as a matter of fact that the fraud in this case “was

pervasive and difficult to detect.” 197 Citing United States v. Hebron, 198 the Court

determined the fraud was “so pervasive that separating legitimate from fraudulent

conduct [was] not reasonably practicable,” and the Court could not “subtract any amounts




189 Id.
190 U.S. SENTENCING GUIDELINES MANUAL § 2B1.1 cmt. 3(C).
191 Id.
192 R. Doc. 1662 at 19:18–22.
193 Id. at 20: 1–2.
194 Id. at 20:4–15.
195 Id. at 21: 3–5.
196 Id. at 21:7–12.
197 Id. at 22:6.
198 684 F.3d 554 (5th Cir. 2012).


                                                 32
from the actual loss calculation.” 199 Citing Trial Exhibits 1421 and 1422, the Court found

Medicare paid Abide Part A payments in the amount of $1,248,592 based on Evans’

certification of patients, and Medicare paid Evans $13,451 based on his Part B billing. 200

The Court added these figures and used the resulting total of $1,262,043 to determine

Evans’ Guidelines range.

        Before sentencing, the Government argued the Court should charge all the

Defendants for the loss attributable to the entire scheme, pursuant to United States

Sentencing Guidelines Manual § 1B1.3(a)(1)(B). 201 The Court found the Government had

not proved by a preponderance of the evidence that Evans’ jointly undertaken criminal

activity encompassed the fraudulent conduct beyond his own acts and patients. 202 To the

extent Evans alleges the Court based its calculations on the conduct of all the Defendants,

his allegation is incorrect. In calculating Evans’ offense level under the Sentencing

Guidelines, the Court used only conduct relating to Evans’ own acts and patients.

        The Court calculated Evans’ Guidelines range under § 1B1.3(a)(1)(A), which

provides that relevant conduct for sentencing purposes includes “all acts and omissions

committed, aided, abetted, counseled, commanded, induced, procured, or willfully

caused by the defendant . . . that occurred during the commission of the offense of

conviction, in preparation for that offense, or in the course of attempting to avoid

detection or responsibility for that offense.” 203


199 R. Doc. 1662 at 22:19–23:1.
200 Id. at 23:13–24:5.
201 R. Doc. 1417 at 17–29. Under § 1B1.3(a)(1)(B), when calculating an offense level under the Sentencing

Guidelines for a “a jointly undertaken criminal activity (a criminal plan, scheme, endeavor, or enterprise
undertaken by the defendant in concert with others, whether or not charged as a conspiracy),” a court
includes “all acts and omissions of others that were (i) within the scope of the jointly undertaken criminal
activity, (ii) in furtherance of that criminal activity, and (iii) reasonably foreseeable in connection with that
criminal activity.” U.S. SENTENCING GUIDELINES MANUAL § 1B1.3(a)(1)(B).
202 R. Doc. 1662 at 17:12–15.
203 U.S. SENTENCING GUIDELINES MANUAL § 1B1.3(a)(1)(A).


                                                      33
       Evans correctly states the Court’s calculation of the loss amount for which he was

responsible was “based on the Court’s finding that the counts of conviction were part of a

larger ‘scheme to defraud.’” 204 Evans argues there is a substantial question of law as to

the correctness of that finding, but does not cite any law to support his position.

       To the extent Evans argues the jury did not convict him of participating in a scheme

to defraud, the Court notes 18 U.S.C. § 1347(a), the statute under which Evans was

convicted, makes it a crime for anyone to “knowingly and willfully execute[], or attempt[]

to execute, a scheme or artifice to defraud any health care benefit program; or to obtain,

by means of false or fraudulent pretenses, representations, or promises, any of the money

or property owned by, or under the custody or control of, any health care benefit

program.” 205 In convicting Evans of eight counts of health care fraud, the jury necessarily

found Evans participated in a scheme. Evans has not raised a substantial question of law

on this basis.

       Evans argues his Guidelines range should be calculated based solely on the

amounts listed in the counts of conviction. 206 The Court is aware of no cases, and Evans

cites none, in support of the proposition that a sentencing court’s loss calculations are

limited to amounts in the counts of conviction. Under § 1B1.3(a)(1)(A) of the Sentencing

Guidelines, the Court is permitted to consider all relevant conduct committed by the

defendant. 207 In United States v. Hull, the Fifth Circuit explained, “[t]he government

must prove all elements of a criminal offense beyond a reasonable doubt. But, findings of

fact for sentencing purposes need meet only the lower standard of preponderance of



204 R. Doc. 1608-1 at 9.
205 18 U.S.C. § 1347(a) (emphasis added).
206 R. Doc. 1608-1 at 10.
207 See U.S. SENTENCING GUIDELINES MANUAL § 1B1.3(a)(1)(A).


                                                 34
evidence. Therefore, a finding that [the defendant] was not guilty of conspiracy for

purposes of conviction is not inconsistent with a finding that he was a conspirator for

purposes of sentencing.” 208 The Court in Hull held that, in calculating the Guidelines

range for a defendant convicted of fraud but acquitted of conspiracy to commit fraud, a

court could include reasonably foreseeable loss caused by co-conspirators, pursuant to

§ 1B1.3(a)(1)(B). 209 Although the calculation in Hull involved § 1B1.3(a)(1)(B), and this

Court calculated Evans’ relevant conduct under § 1B1.3(a)(1)(A) based on only his own

conduct, the same principle applies. At sentencing in this case, the Court cited Hull and

explained that Evans’ acquittal on the conspiracy charge does not preclude the Court from

holding him responsible for relevant conduct in the entire scheme. 210 Evans cites no cases

with a contrary holding. He has not met his burden of raising a substantial question of

law or fact on this basis.

        “[T]he calculation of the amount of loss is a factual finding reviewed for clear

error, . . . [but] the method used to calculate loss . . . , as an application of the guidelines,

is reviewed de novo.” 211 However, the Fifth Circuit has stated that “the guidelines

emphasize the deference that must be shown to the sentencing judge, who is in a unique

position to assess the applicable loss, so [the appellate] court need only determine

whether the district court made ‘a reasonable estimate of the loss.’” 212 The Fifth Circuit

does not “determine whether the district court’s estimate was the most reasonable, but

rather only that it is a reasonable calculation.” 213


208 160 F.3d 265, 269 (5th Cir. 1998).
209 Id.
210 R. Doc. 1662 at 15:4–14.
211 United States v. Hebron, 684 F.3d 554, 560 (5th Cir. 2012) (citing United States v. Harris, 597 F.3d 242,

250–51 (5th Cir.2010); United States v. Sanders, 343 F.3d 511, 520 (5th Cir.2003)).
212 Id. (quoting U.S. SENTENCING GUIDELINES MANUAL § 2B1.1 cmt. 3(C)).
213 Id. at 564 (emphasis added).


                                                    35
        The Court denies Evans’ motion for release pending appeal on the basis of his

challenge to his sentence calculations.

      XVI. Paula Jones’ Motion for Equitable Relief with Regard to Child Care

        Paula Jones moves for equitable relief regarding child care. 214 Her sentence is a

term of imprisonment for a year and a day, followed by three years of supervised release,

the first 24 months of which are to be in home detention. 215 In the instant motion, she

moves to serve the two-year term of home detention first, followed by her term of

incarceration. 216

        The Court is cognizant of the adverse effect that incarceration may have on the

minor children of Paula Jones and Michael Jones. However, the Court is not aware of any

authority, and Paula Jones cites none, that would permit the Court to order that her term

of supervised release be served before her term of imprisonment. To the contrary, 18

U.S.C. § 3583 provides only for “a term of supervised release after imprisonment.” 217 As

a result, the Court denies Paula Jones’ motion for equitable relief with regard to child

care. At sentencing, the Court recommended that, if practicable, Paula Jones complete

her term of incarceration before Michael Jones begins his term. 218 In denying Michael

Jones’ and Paula Jones’ motions for bond pending appeal, the Court’s recommendation

remains unaffected.




214 R. Doc. 1559-1 at 19.
215 R. Doc. 1662 at 108–09.
216 R. Doc. 1559-1 at 19.
217 18 U.S.C. § 3583(a) (emphasis added).
218 R. Doc. 1662 at 121.


                                            36
                                  CONCLUSION

        For the foregoing reasons, it is hereby ORDERED that (1) Defendant Shelton

Barnes’ Motion for Release Pending Appeal 219 is DENIED; (2) Defendant Gregory

Molden’s Motion for Release Pending Appeal 220 is DENIED; (3) Defendant Paula Jones’

Motion for Release Pending Appeal and Motion for Equitable Relief with regard to

Childcare 221 is DENIED; (4) Defendant Michael Jones’ Motion for Release Pending

Appeal 222 is DENIED; and (5) Defendant Henry Evans’ Motion for Release Pending

Appeal 223 is DENIED.

        New Orleans, Louisiana, this 15th day of January, 2019.


                                _____________________________
                                        SUSIE MORGAN
                                UNITED STATES DISTRICT JUDGE




219 R. Doc. 1548.
220 R. Doc. 1553.
221 R. Doc. 1559.
222 R. Doc. 1597.
223 R. Doc. 1608.


                                        37
